                                           Case 4:20-cv-02099-YGR Document 21 Filed 05/08/20 Page 1 of 2




                                   1

                                   2                                    UNITED STATES DISTRICT COURT
                                   3                                 NORTHERN DISTRICT OF CALIFORNIA
                                   4   ELENA NACARINO,                                   Case No.: 20--CV-2099 YGR
                                   5               Plaintiff,                            ORDER GRANTING MOTION TO REMAND
                                   6          v.                                         DKT. NO. 16
                                   7   PRIME NOW, LLC, AMAZON.COM, et al.,
                                   8               Defendants.
                                   9
                                              Defendants Prime Now, LLC and Amazon.com, Inc. removed the instant action for Labor
                                  10
                                       Code penalties under the California Private Attorneys General Act (“PAGA”), Cal. Labor Code §
                                  11
                                       2699, from the Superior Court for the State of California, County of San Francisco. Plaintiff Elena
Northern District of California




                                  12
 United States District Court




                                       Nacarino alleges that she worked as a shopper for defendants filling grocery orders for home
                                  13
                                       delivery, and that defendants failed to: (1) pay minimum, regular, and overtime wages; (2) provide
                                  14
                                       meal and rest periods; (3) provide accurate itemized wage statements; (4) timely pay all wages due
                                  15
                                       upon termination; and (5) reimburse business expenses. California Labor Code §§ 510, 1194,
                                  16
                                       226.7, 512, 226, 201-203, 2802, 2804 and Wage Order 4-2001.
                                  17
                                              Plaintiff now moves to remand on the grounds that the Court lacks removal jurisdiction
                                  18
                                       based upon diversity of citizenship because defendants failed to establish the amount in controversy
                                  19
                                       satisfies the jurisdictional threshold of $75,000. Having carefully considered the papers submitted
                                  20
                                       and the pleadings in this action, the Court GRANTS the Motion to Remand.1
                                  21
                                              A district court must remand a case if it appears before final judgment that the court lacks
                                  22
                                       subject matter jurisdiction. 28 U.S.C. § 1447(c). There is typically a strong presumption against
                                  23
                                       finding removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of
                                  24
                                       establishing federal jurisdiction for purposes of removal is on the party seeking removal. See
                                  25
                                       Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). The party seeking removal “has
                                  26

                                  27
                                              1
                                              Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                  28   VACATES the hearing set for May 12, 2020.
                                           Case 4:20-cv-02099-YGR Document 21 Filed 05/08/20 Page 2 of 2




                                   1   the burden to prove, by a preponderance of the evidence, that removal is proper.” Geographic
                                   2   Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102, 1007 (9th Cir. 2010). “Federal jurisdiction
                                   3   must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus, 980
                                   4   F.2d at 566.
                                   5          Here, defendants’ calculation of the amount in controversy improperly included the higher,
                                   6   subsequent violation rate for the time period prior to plaintiff’s notice to the California Labor
                                   7   Workforce Development Agency (LWDA). Van Steenhuyse v. UBS Fin. Servs., 317 F.Supp.3d
                                   8   1062, 1067-68 (N.D. Cal. 2018); see also Taylor v. Interstate Grp., LLC, No. 15-CV-05462-YGR,
                                   9   2016 WL 861020, at *2 (N.D. Cal. Mar. 7, 2016) (using “initial violation” rate for “1st pay period”
                                  10   and “subsequent violation” rate for “subsequent pay periods”).
                                  11          Defendants further overstated the amount in controversy by including 100% of the potential
                                  12   penalties under PAGA, whereas the statute limits plaintiff to 25% of those penalties, requiring 75%
Northern District of California
 United States District Court




                                  13   be distributed to the LWDA. Van Steenhuyse, 317 F.Supp.3d at 1069 (citing Urbino v. Orkin
                                  14   Servs. of Cal., 726 F.3d 118, 122-23 (9th Cir. 2013)); see also Amaral v. Cintas Corp. No. 2, 163
                                  15   Cal. App. 4th 1157, 1209 (2008) (until employer has been notified of violation of Labor Code
                                  16   provision, it cannot be presumed to be aware continuing underpayment of employees is a
                                  17   “violation” subject to penalties). Defendants’ notice of removal estimated $83,800 in penalties.
                                  18   Even assuming that total was correct, 25% of those penalties would amount to $20,950.
                                  19          While attorneys’ fees would be added to that total amount in controversy, an award of
                                  20   reasonable attorneys’ fees here would not bring the calculation across the jurisdictional threshold.
                                  21          Therefore, plaintiff’s Motion to Remand is GRANTED. The Clerk is directed to REMAND
                                  22   this action to the Superior Court of California, County of San Francisco, and close the file.
                                  23          Because this matter is remanded, the Court does not reach the issues raised in defendants’
                                  24   pending motion to dismiss. (Dkt. No. 15.)
                                  25          This terminates Docket No. 16.
                                  26          IT IS SO ORDERED.
                                  27   Date : May 8, 2020                               _______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE


                                                                                          2
